Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuseth (US 20150258260), cited in IDS.
Regarding claim 1, Tuseth discloses An anchoring apparatus 2 for centering a cardiac pump 11, comprising: an expandable anchoring device 8 extending along a longitudinal axis, wherein the expandable anchoring device is arranged about a central axis (Figs. 2A-B), wherein a distal portion 7 of the expandable anchoring device defines an annulus 10 through which the cardiac pump 11 can be arranged and to which a proximal portion 11C of the cardiac pump can be releasable coupled (sections 0079, 0082-0083, The intermediary portion 11C sits partially or completely in the neck 7 of the connector 2. The distal tip of the device is pushed through and opens the gate, and, in its inserted position, the intermediary portion sits partially or completely in the neck of the connector, through the gate. The device 11 can be removed and replaced or discarded after use), and wherein a proximal portion 9 of the expandable anchoring device is configured to circumferentially expand to an unconstrained configuration that has a cross-sectional diameter greater than a diameter of the annulus and thereby engage an aortic wall 6 (Figs. 1, 2A-C, section 0071, 0075, 0076, An intracorporeal connector  for fluid communication between two anatomical compartments through at least one wall 5,6. In this illustration the first compartment is the left atrium of the heart, the second compartment is the aorta, a first anatomical wall is the roof  of the left atrium and a second wall is the wall of the aorta. The anchor in its expanded state is attached to and extends substantially perpendicularly from the end of the neck so that it lies against and/or substantially parallel to the anatomical wall, here the aortic wall. The shield extends from the second end of the neck. The shield is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, and installed in an expanded state); and a constraining member 21 arranged over the expandable anchoring device 8, 9 to constrain the expandable anchoring device in a constrained configuration for delivery of the anchoring apparatus (Figs. 10A-B, section 0076, The shield extends from the second end of the neck 7. The shield 9 is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state).
	Concerning claim 2, Tuseth discloses the proximal portion 8 has a conical shape (Figs. 1-2A,B).
	With respect to claim 3, Tuseth discloses the cross-sectional shape of the proximal portion 8 is a disk (Figs. 2A, B).
	Regarding claim 4, Tuseth discloses the proximal portion 8 comprises a plurality of proximal portions that are configured to expand equidistant from the central axis when in the unconstrained configuration and engage the aortic wall 6 (Figs. 1-2A,B, 
Figs. 1, 2A-C, section 0071, 0075, 0076, An intracorporeal connector  for fluid communication between two anatomical compartments through at least one wall 5,6. In this illustration the first compartment is the left atrium of the heart, the second compartment is the aorta, a first anatomical wall is the roof  of the left atrium and a second wall is the wall of the aorta. The anchor is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, and installed in an expanded state. The anchor in its expanded state is attached to and extends substantially perpendicularly from the end of the neck so that it lies against and/or substantially parallel to the anatomical wall, here the aortic wall. The shield extends from the second end of the neck. The shield is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, and installed in an expanded state).
	Concerning claim 5, Tuseth discloses the plurality of proximal portions comprise a plurality of separate, elongate members configured to engage the aortic wall 6 (Figs. 1-2A,B, Sections 0071, 0075, 0076, An intracorporeal connector  for fluid communication between two anatomical compartments through at least one wall 5,6. In this illustration the first compartment is the left atrium of the heart, the second compartment is the aorta, a first anatomical wall is the roof  of the left atrium and a second wall is the wall of the aorta. The anchor is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, and installed in an expanded state. The anchor in its expanded state is attached to and extends substantially perpendicularly from the end of the neck so that it lies against and/or substantially parallel to the anatomical wall, here the aortic wall.  The shield is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state. The shield comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor). 
	With respect to claim 6, Tuseth discloses the plurality of separate, elongate members are barbs configured to engage the aortic wall 6 (Figs. 1-2A,B, Sections 0071, 0075, 0076, An intracorporeal connector  for fluid communication between two anatomical compartments through at least one wall 5,6. In this illustration the first compartment is the left atrium of the heart, the second compartment is the aorta, a first anatomical wall is the roof  of the left atrium and a second wall is the wall of the aorta. The anchor is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, and installed in an expanded state. The anchor in its expanded state is attached to and extends substantially perpendicularly from the end of the neck so that it lies against and/or substantially parallel to the anatomical wall, here the aortic wall.  The shield is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state. The shield comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor).
	Regarding claim 7, Tuseth discloses the plurality of proximal portions comprises a plurality of loop elements (Figs. 1-2A, B, Section 0075-0076, The anchor is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state. The shield comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor).
Concerning claim 8, Tuseth discloses the distal portion 7 includes an elongate member that is secured to a coupling loop of the cardiac pump via an interference fit (section 0082,  the distal tip of the device 11 is pushed through and opens the gate 10, and, in its inserted position, the intermediary portion 11C sits partially or completely in the neck 7 of the connector 2, through the gate 10. Thus, the gate material resiliently closes around the distal portion 11B of the device 11 and secure the device 11 to the connector 2. In this description of the insertion procedure, the distal portion 11A or distal end of the distal portion 11A of the device 11 acts as an actuator to the connector 2, by opening the gate 10 and allowing blood to flow from the left atrium to the aorta).
	With respect to claim 9, Tuseth discloses the distal portion comprises overlapping portions when in the constrained configuration (Fig. 10A-B) and are non-overlapping when in the unconstrained configuration (Figs. 1, 2A-B).
	Regarding claim 10, Tuseth discloses a delivery catheter, wherein the delivery catheter 21 has a tricuspid cross-sectional shape, and wherein the anchoring apparatus is arranged over the delivery catheter during delivery of the anchoring apparatus (Figs. 10A-B, section 0076, The shield extends from the second end of the neck. The shield 9 is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state).
	With respect to claim 11, Tuseth discloses the plurality of expandable anchoring devices are formed from nitinol (Section 0075-0076, The anchor is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state. The shield comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor).
	Comprising claim 12, Tuseth discloses A method for delivering an anchoring apparatus for positioning a cardiac pump (Section 0075-0076, The anchor is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state. The shield comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor), the method comprising: arranging the anchoring apparatus over or within a delivery catheter 21 (Section 0075-0076, The anchor is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state. The shield comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor), the anchoring apparatus comprising: an expandable anchoring device 8 extending along a longitudinal axis, wherein the expandable anchoring device is arranged about a central axis, wherein a distal portion 7 of the expandable anchoring device defines an annulus 10 through which the cardiac pump can be arranged and to which the cardiac pump can be releasable coupled (section 0082, the distal tip of the device is pushed through and opens the gate, and, in its inserted position, the intermediary portion sits partially or completely in the neck of the connector, through the gate), and wherein a proximal portion 8 of the expandable anchoring device is configured to circumferentially expand to an unconstrained configuration that has a cross-sectional diameter greater than a diameter of the annulus (Figs. 2A-B); and a constraining member 21 arranged over the expandable anchoring device to constrain the expandable anchoring device in a constrained configuration for delivery of the anchoring apparatus (Figs. 10A-B, section 0076, The shield extends from the second end of the neck 7. The shield 9 is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state), advancing the apparatus over the cardiac pump arranged within a subject's heart (section 0082, the distal tip of the device 11 is pushed through and opens the gate 10, and, in its inserted position, the intermediary portion 11C sits partially or completely in the neck 7 of the connector 2, through the gate); releasably coupling the anchoring apparatus to the cardiac pump (sections 0083, 0107, the device 11 can be removed and replaced or discarded after use. The flow regulating device 11 may be removed from the patient when the treatment is completed, if charging or replacing is required. Upon removing the device 11, the gate 10 closes and blood flow is halted and the connector 2 can remain in place or be removed ); and actuating the anchoring apparatus from its constrained configuration (section 0075-0076, The anchor 8 is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, as shown in FIGS. 10A and 10B and installed in an expanded state, as shown in FIGS. 1 and 2. In its expanded state, the anchor 8 can be deployed to prevent the connector 2 from moving within or being dislodged from the anatomical walls 5,6. In this embodiment, the anchor 8 in its expanded state is attached to and extends substantially perpendicularly from the end of the neck 7 so that it lies against and/or substantially parallel to the anatomical wall, here the aortic wall. The shield 9 is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, as shown in FIGS. 10A and 10B and installed in an expanded state, as shown in FIGS. 1 and 2. The shield 9 comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor 8. In its folded state, the shield 9 has a substantially cylindrical shape. In its expanded state, the shield 9 can be deployed to prevent surrounding tissues from being sucked towards and/or into the puncture through the anatomical walls).
	Regarding claim 13, Tuseth discloses the anchoring apparatus further comprises an actuation member, wherein the constraining member is a sheath arranged around the proximal portion that comprises at least one aperture, and wherein actuating the anchoring apparatus comprises actuating the actuation member so the anchoring apparatus projects through the at least one aperture of the sheath (Section 0102, the intracorporeal connector is inserted in a folded or compressed state into working sheath along the guide wire. When the connector reaches the roof of the left atrium, it is pushed along the guide wire, through the incision in the anatomical walls until the neck is correctly positioned across the anatomical walls and the anchor and shield are deployed on either side of the walls, in the aorta and the left atrium, respectively. The connector gradually expands at it exits the distal end of the working sheath).
Concerning claim 14, Tuseth discloses the constraining member is a sheath arranged around the proximal portion, and wherein actuating the anchoring apparatus comprises translating the sheath so that it is no longer arranged around the proximal portion (Section 0102, the intracorporeal connector is inserted in a folded or compressed state into working sheath along the guide wire. When the connector reaches the roof of the left atrium, it is pushed along the guide wire, through the incision in the anatomical walls until the neck is correctly positioned across the anatomical walls and the anchor and shield are deployed on either side of the walls, in the aorta and the left atrium, respectively. The connector gradually expands at it exits the distal end of the working sheath).
	With respect to claim 15, Tuseth discloses the distal portion includes an elongate member that is secured to a coupling loop of the cardiac pump via an interference fit, and wherein releasably coupling the anchoring apparatus to the cardiac pump comprises inserting the elongate member through the coupling loop (Figs. 1-2A, B, Section 0075-0076, The anchor is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state and installed in an expanded state. The shield comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor).
	Regarding claim 16, Tuseth discloses removing the anchoring apparatus by arranging the constraining member 21 over the expandable anchoring device and withdrawing the anchoring apparatus (section 0102, the intracorporeal connector is inserted in a folded or compressed state into working sheath along the guide wire 19b. When the connector 2 reaches the roof of the left atrium, it is pushed along the guide wire 19b, through the incision in the anatomical walls until the neck is correctly positioned across the anatomical walls and the anchor and shield are deployed on either side of the walls, in the aorta and the left atrium, respectively. The connector gradually expands at it exits the distal end of the working sheath).
Concerning claim 17, Tuseth discloses the proximal portion 8 has a conical shape (Figs. 1-2A, B).
	With respect to claim 18, Tuseth discloses the distal portion comprises portions that are overlapping when in the constrained configuration (Fig. 10A-B) and are non-overlapping when in the unconstrained configuration (Figs. 1, 2A-B).
	Regarding claim 19, Tuseth discloses the proximal portion comprises a plurality of proximal portions that are configured to expand equidistant from the central axis when in the unconstrained configuration (Figs. 1, 2A-B)
Concerning claim 20, Tuseth discloses the plurality of proximal portions comprise a plurality of separate, elongate member (Fig. 1, 2A-B, 10A-B).
With respect to claim 21, Tuseth discloses engaging the subject’s aorta with the anchoring apparatus in its unconstrained configuration (Section 0075, The anchor 8 is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, as shown in FIGS. 10A and 10B and installed in an expanded state, as shown in FIGS. 1 and 2. In its folded state, the anchor 8 has a substantially cylindrical shape. In its expanded state, the anchor 8 can be deployed to prevent the connector 2 from moving within or being dislodged from the anatomical walls 5,6. In this embodiment, the anchor 8 in its expanded state is attached to and extends substantially perpendicularly from the end of the neck 7 so that it lies against and/or substantially parallel to the anatomical wall, here the aortic wall).
Regarding claim 22, Tuseth discloses engaging the subject’s aorta with the anchoring apparatus in its unconstrained configuration centers the cardiac pump in the subject's aortic valve 4 (Figs. 1, 13, sections 0006, 0082, Device comprises an elongated end, which is implanted across the natural aortic valve, with a blood inlet placed in the left ventricle and a blood outlet above the aortic valve. The distal tip of the device 11 is pushed through and opens the gate 10, and, in its inserted position, the intermediary portion 11C sits partially or completely in the neck 7 of the connector 2, through the gate).
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. Examiner finds that Tuseth discloses wherein a distal portion 7 of the expandable anchoring device defines an annulus 10 through which the cardiac pump 11 can be arranged and to which a proximal portion 11C of the cardiac pump can be releasable coupled (sections 0079, 0082-0083, The intermediary portion 11C sits partially or completely in the neck 7 of the connector 2. The distal tip of the device is pushed through and opens the gate, and, in its inserted position, the intermediary portion sits partially or completely in the neck of the connector, through the gate. The device 11 can be removed and replaced or discarded after use) and wherein a proximal portion 9 of the expandable anchoring device is configured to circumferentially expand to an unconstrained configuration that has a cross-sectional diameter greater than a diameter of the annulus and thereby engage an aortic wall 6 (Figs. 1, 2A-C, section 0071, 0075, 0076, An intracorporeal connector  for fluid communication between two anatomical compartments through at least one wall 5,6. In this illustration the first compartment is the left atrium of the heart, the second compartment is the aorta, a first anatomical wall is the roof  of the left atrium and a second wall is the wall of the aorta. The anchor in its expanded state is attached to and extends substantially perpendicularly from the end of the neck so that it lies against and/or substantially parallel to the anatomical wall, here the aortic wall. The shield extends from the second end of the neck. The shield is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, and installed in an expanded state). Advancing the apparatus over the cardiac pump arranged within a subject's heart (section 0082, the distal tip of the device 11 is pushed through and opens the gate 10, and, in its inserted position, the intermediary portion 11C sits partially or completely in the neck 7 of the connector 2, through the gate); releasably coupling the anchoring apparatus to the cardiac pump (sections 0083, 0107, the device 11 can be removed and replaced or discarded after use. The flow regulating device 11 may be removed from the patient when the treatment is completed, if charging or replacing is required. Upon removing the device 11, the gate 10 closes and blood flow is halted and the connector 2 can remain in place or be removed ); and actuating the anchoring apparatus from its constrained configuration (section 0075-0076, The anchor 8 is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, as shown in FIGS. 10A and 10B and installed in an expanded state, as shown in FIGS. 1 and 2. In its expanded state, the anchor 8 can be deployed to prevent the connector 2 from moving within or being dislodged from the anatomical walls 5,6. In this embodiment, the anchor 8 in its expanded state is attached to and extends substantially perpendicularly from the end of the neck 7 so that it lies against and/or substantially parallel to the anatomical wall, here the aortic wall. The shield 9 is made of a resilient material, such as a shape memory material, so that it can be inserted in a folded state, as shown in FIGS. 10A and 10B and installed in an expanded state, as shown in FIGS. 1 and 2. The shield 9 comprises a mesh-type or grid-type material and can be made of the same material or a different material than that of the anchor 8. In its folded state, the shield 9 has a substantially cylindrical shape. In its expanded state, the shield 9 can be deployed to prevent surrounding tissues from being sucked towards and/or into the puncture through the anatomical walls).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792